Title: From George Washington to the Board of War, 30 May 1779
From: Washington, George
To: Board of War



Gentlemen
Head Qrs Middle Brook May the 30: 1779

I have the Honor to transmit you an Arrangement of the Officers in the Maryland line—and have to request, that you will take the earliest Occasion that may offer to make out and forward Commissions agreable to it, except in the cases of


	No.
46—Benjamin Garnett
1st Lieut.
5 Reg.
13 Oct.
78


	 
47—Parker Hall Lee
do
4 do
16 do
do


	 
53—William Trueman Stoddart
do
5 do
21 May
79


	 
10—Williams Adams
2 Lieut.
7 do
14 Apl
1778


whose appointments must be previously confirmed by the State, upon which subject I have written to His Excellency the Governor.
A Board of General Officers have Unanimously determined Lieut. Colo. Hubley’s claim to the 11th pensylvania Regiment to be superior to Lt Colonel Connor’s—You will be pleased to make out a Commission for him & transmit it to Head Qrs. It must be dated when the Regiment was annexed by Congress to the pensylvania line unless Colo. Hartley’s resignation was subsequent. ⟨In such⟩ case, it must be dated when that took place. The same Board have also unanimously reported—that Capn Prowel’s promotion to the Majority was irregular. I shall transmit a Copy of their Report to Congress and of the Remonstrance of the pensylvania Captns against the appointmt—that they may vacate & recall the Commission he has received if they confirm the Report.
